 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
vs. CASE NO: 6:06-cr-197-Orl-28DCI

SHAWNTAVIS GREEN

 

ORDER

 

Defendant Shawntavis Green is currently serving a 46-month prison sentence for
violating the terms of his supervised release. The Court has reviewed Green’s pro se
Motion for Retroactive Resentencing pursuant to the First Step Act of 2018 (Doc. 113) and
his counseled Motion to Reduce Sentence pursuant to the First Step Act of 2018 (Doc.
123). Additionally, the Court has reviewed and considered the 18 U.S.C. § 3553 (a) factors,
the Probation Office's First Step Act of 2018 Memorandum (Doc. 117)—which includes the
Presentence Investigation Report—the Government’s Response (Doc. 128), the specifics
of Green's supervised release violations, and pertinent law. For the reasons set forth
below, Green’s motions are denied.

1. Background

In 2006, Green pleaded guilty to a class A felony violation of 21 U.S.C.
§ 841(b)(1)(A)(iii), which relates to possession and distribution of crack cocaine. (Doc. 123
at 1; Doc. 128 at 2). Green was sentenced to 140 months in prison with 60 months of
supervised release to follow. (Doc. 123 at 1). Pursuant to U.S.S.G. Amendment 706,
Green’s sentence was reduced to 120 months in 2008. (Id.) In 2014, Green was released
from prison and his term of supervised release began. (Id. at 2). After Green committed

several violations of supervised release—including engaging in domestic violence and

 
 

 

testing positive for methamphetamine—his supervised release was revoked in 2018 and
he was sentenced to 46 months’ imprisonment with no supervised release to follow. (Id.
at 12). Green then filed the motions at issue.

UI. Analysis

In relevant part, the Fair Sentencing Act of 2010 increased the amount of cocaine
base required for an offense to qualify as a class A felony under § 841(b)(1)(A)(ili). See
United States v. Johnson, 702 F. App’x 815, 817 (11th Cir. 2017) (citing Fair Sentencing
Act of 2010, PL 111-220, Aug. 3, 2010). The First Step Act of 2018 made this section of
the Fair Sentencing Act of 2010 retroactive, “permit[ting] courts to ‘impose a reduced
sentence as if Sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the
time the covered offense was committed.” United States v. Plumley, No. 5:05-cr-00224-
01, 2019 U.S. Dist. LEXIS 101361, at *1-2 (S.D. W. Va. June 18, 2019) (quoting First Step
Act of 2018, PL 115-391, Dec. 21, 2018, 132 Stat. 5194). A “covered offense” is defined
as “a violation of a Federal criminal statute, the statutory penalties for which were modified
by section 2 or 3 of the Fair Sentencing Act of 2010... that was committed before August
3, 2010.” First Step Act of 2018 § 404(a).

Green's original offense—a violation of § 841(b)(1)(A)(iii)—clearly falls within the
scope of the First Step Act. Thus, his initial prison sentence would be eligible for reduction
consideration if Green had not already completed that term of imprisonment. However, it
is not clear whether the First Step Act's “covered offense” language was intended to allow

for a reduction of a post-revocation sentence, and district courts are divided on the

 
 

 

question.’ But it is not necessary for this Court to weigh in on the “covered offense” issue.
The application of the First Step Act is discretionary, and even assuming it does apply, this
Court declines to exercise its discretion to reduce Green's sentence imposed for violation

of supervised release.

The First Step Act does not “require a court to reduce any sentence.” First Step Act
§ 404(c). As the Government points out in its Response (Doc. 128) and as the Court
reasoned at Green’s sentencing (Tr., Doc.103), Green’s post-conviction conduct
demonstrates a disrespect for the trust this Court put in him and raises serious concerns
regarding recidivism and the safety of those around him. See United States v. Hoover, No.
3:08-cr-00123, Doc. 314 at 5 (D. Alaska May 21, 2019) ("[T]he revocation sentence was
imposed on the primary basis of his ‘breach of trust,’ and, in light of the record, the Court
declines to reduce [the defendant's] post-revocation sentence.”); see also Plumley; 2019

U.S. Dist. LEXIS 101361, at *4 (‘The revocation sentence was imposed not because of

 

1 Compare United States v. Pettiford, No. 5:08-cr-220, Doc. 60 at 4 (N.D.N.Y. Apr.
10, 2019) (“It is not clear whether Congress intended a reduction of a defendant's post-
revocation sentence under these circumstances when it enacted the First Step Act of 2018.
However, in light of the parties’ submissions and the Government's withdrawal of its
opposition to this argument, such an application will be made in this matter.”), United States
v. Wooters, No. 09-cr-40013, 2019 U.S. Dist. LEXIS 71844, at *9 n.3 (S.D. Ill. Apr. 29,
2019) (“Neither party has squarely addressed whether or how the First Step Act applies to
revocation sentences. This Court assumes it would apply if retroactive application of § 2
of the Fair Sentencing Act changed a revocation sentencing range.”), United States v.
Smith, No. 5:05-cr-30044, 2019 U.S. Dist. LEXIS 130825, at *6-7 (W.D. Va. Aug. 5, 2019),
Hoover, No.3:08-cr-00123, Doc. 314 (D. Alaska May 21, 2019), with United States v.
Coneway, No. CR 302-005-3, 2019 U.S. Dist. LEXIS 149075, at *5 (S.D. Ga. Aug. 29,
2019), United States v. Smith, No. 5:96-033-DCR, 2019 U.S. Dist. LEXIS 85346, at *2 (E.D.
Ky. May 21, 2019) (“Smith's current term of imprisonment is not based on his original
cocaine conviction but as a result of his violation of supervised release which is not a
covered offense.”), Plumley, No. 5:05-cr-00224-01, 2019 U.S. Dist. LEXIS 101361, at *3-
4 (S.D. W. Va. June 18, 2019).

 
 

 

 

now-altered statutory and policy views regarding crack cocaine, but because of [the
defendant's] repeated violations of the terms of supervised release.”). As such, this Court
declines to reduce Green's revocation sentence.

Additionally, Green’s pro se requests for plenary resentencing and a hearing are
denied. “Nowhere does the [First Step Act] expressly permit the type of plenary
resentencing or sentencing anew that [the defendant] advocates. And because First Step
Act sentence modifications fall under 18 U.S.C. § 3582(c), [the defendant’s] presence is
not required.” United States v. Davis, No. 07-CR-245S, 2019 U.S. Dist. LEXIS 36348, at
*4—5 (W.D.N.Y. Mar. 6, 2019) (citing Fed. R. Crim. P. 43(b)(4)); United States v. Delaney,
No. 6:08-cr-00012, 2019 U.S. Dist. LEXIS 28792, at “1 (W.D. Va. Feb. 22, 2019); United
States v. Fountain, No. 1:09-cr-00013-MR-WCM-9, 2019 U.S. Dist. LEXIS 23911, at *2
(W.D.N.C. Feb. 14, 2019): United States v. Copple, No. 17-cr-40011-JPG-009, 2019 U.S.
Dist. LEXIS 20130, at *1 (S.D. Ill. Feb. 7, 2019)).

ll. Conclusion

Accordingly, Green’s pro se Motion for Retroactive Resentencing pursuant to the

First Step Act of 2018 (Doc. 113) and his counseled Motion to Reduce Sentence pursuant

to the First Step Act of 2018 (Doc. 123) are both DENIED. - os
~ =
DONE and ORDERED in Orlando, Florida, on October 2!" , 2019.
‘ j
. a sae ate _————

 

JOHN ANTOON II
United States District Judge
Copies furnished to:
United States Marshal
United States Attorney
United States Probation Office
United States Pretrial Services Office
Counsel for Defendant
Shawntavis Green

 
